By JUDGE JOHANNA L. FITZPATRICK
This matter is before this Court on the defendants’ (Carol Clark, Lori Diane, and Langdon Gibson), demurrer to the Motion for Judgment alleging a violation of Section 18.2-499 of the Virginia Code. This Court heard this motion on March 3, 1989. After submission of memoranda by counsel, it is my opinion that the demurrer should be sustained.
Section 18.2-499 of the Virginia Code provides:
(a) any two or more persons who shall combine, associate, agree, mutually undertake or concert together for the purpose of willfully and maliciously injuring another in his reputation, trade, business or profession by any means whatever, or for the purpose of willfully and maliciously compelling another to do or perform any act against his will or preventing or hindering another from doing or performing any lawful act shall be jointly and severally guilty of a Class 3 misdemeanor. Such punishment shall be in addition to any civil relief recoverable under § 18.2-500.
*158The facts as plead in the Motion for Judgment are insufficient to support a cause of action under § 18.2-499. Nowhere in the Motion for Judgment are there allegations that the three defendants acted willfully and maliciously for the purpose of injuring the reputation of Mr. Seay and Arlington Gulf Brake Specialists, Inc. The Motion for Judgment simply alleges that the three defendants instituted a suit in the Fairfax County General District Court in order to bond off a mechanic’s lien which had been filed previously by Mr. Seay and Arlington Gulf Brake Specialists, Inc., and a subsequent suit in the Fairfax County Circuit Court for damages incurred as a result of the mechanic’s lien. As it stands, the plaintiffs allege a violation of § 18.2-499 based on the filing of lawsuits. Because "there can be no conspiracy to do an act which the law allows" Hechler Chevrolet v. General Motors Corp., 230 Va. 396 (1985), the demurrer is sustained. Mr. Seay and Arlington Gulf Brake Specialists, Inc., are granted leave to amend the motion for judgment if additional facts can be alleged which will support this cause of action.